Citation Nr: 0904498	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to Dependency and Indemnity 
Compensation (DIC) based on service connection for the cause 
of the veteran's death, and if so, whether the claim may be 
granted.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
and if so, whether the claim may be granted.  

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  His awards and decorations included the 
Combat Infantryman's Badge and the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In November 2008, the Board obtained a 
medical advisory opinion from the Veterans Health 
Administration.  


FINDINGS OF FACT

1.  In a decision dated in February 2003, the Board denied 
entitlement to DIC based on service connection for the cause 
of the veteran's death on the basis that the evidence 
indicated that the veteran's death was not proximately due to 
or the result of a service-connected disease or injury.  

2.  Evidence associated with the claims file subsequent to 
the February 2003 Board decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for the cause of the 
veteran's death, is not cumulative or redundant previously of 
record, and is sufficient to raise a reasonable possibility 
of substantiating the claim.  

3.  The veteran died in August 1997; according to the 
certificate of death, the immediate cause of his death was 
arteriosclerotic heart disease; other significant conditions 
contributing to death were hypertension and obesity.  

4.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; residuals of a shell 
fragment wound of the left forehead, evaluated as zero 
percent disabling; and residuals of a shell fragment wound of 
the left thigh, evaluated as zero percent disabling.  

5.  Service treatment records document the veteran's weight 
increase from 200 to 225 pounds in service and post-service 
medical records show weight gain continued after service; a 
VA physician has said that the veteran's weight gain 
apparently started in service and continued after service to 
the point of morbid obesity; resolving all reasonable doubt 
in favor of the appellant, the Board finds the veteran's 
obesity had its onset in service and that it contributed to 
his death.  

6.  In a September 1997 rating decision, the RO denied 
entitlement to eligibility to Dependents' Educational 
Assistance under Chapter 35 to Title 38 of the United States 
Code on the basis that the evidence of record did not show 
the veteran died as a result of a service-connected 
disability and the veteran did not have a service-connected 
permanent and total disability at the time of his death; the 
appellant filed a notice of disagreement with that decision 
but did not perfect an appeal as to the denial of the claim.  

7.  Because the evidence added to the record, when considered 
with evidence previously of record, establishes that the 
veteran's death was service related, it serves as new and 
material evidence to reopen and allow on the merits the claim 
of entitlement to eligibility to Dependents' Educational 
Assistance under Chapter 35 of Title 38 of the United States 
Code.  

8.  The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to DIC based on service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

2.  The veteran's obesity had its onset in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

3.  A service-connected disability contributed to the 
veteran's death, and entitlement to DIC based on service 
connection for the cause of the veteran's death is 
established.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2008).  

4.  New and material evidence has been received to reopen the 
claim of entitlement to eligibility for Dependents' 
Educational Assistance under Chapter 35 of Title 38 of the 
United States Code.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

5.  The requirements for entitlement to eligibility for 
Dependents' Educational Assistance under Chapter 35 of Title 
38 of the United States Code have been met.  38 U.S.C.A. 
§§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 
(2008).  

6.  The appeal as to the claim for entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 is dismissed.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to dependency and 
indemnity compensation (DIC) arguing that service connection 
should be granted for the cause of the veteran's death.  The 
Board will discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.  

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
is favorable to the appellant, and no prejudice to the 
appellant could result from this adjudication.  

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2008).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the added evidence is presumed 
credible unless is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995). 

To establish entitlement to DIC based on service connection 
for the cause of death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted on a 
presumptive basis for certain chronic diseases, including 
arteriosclerosis and hypertension, if manifested to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Service connection may also be 
established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

At the time of the veteran's death in August 1997, service 
connection was in effect for PTSD, rated as 50 percent 
disabling, residuals of a shell fragment wound of the left 
forehead, evaluated as zero percent disabling; and residuals 
of shell fragment wound of the left thigh, evaluated as zero 
percent disabling.  

In its February 2003 decision, the Board denied entitlement 
to DIC based on service connection for the cause of the 
veteran's death finding that the most probative evidence of 
record indicated that the veteran's death was not proximately 
due to or the result of a service-connected disease or 
injury.  At that time, the evidence of record included the 
veteran's service treatment records, a VA examination report 
dated in 1973, and VA and private medical records dated in 
the 1970s, 1980s and 1990s, including records obtained from 
the Social Security Administration.  The service treatment 
records show the veteran's weight was 200 pounds when he 
entered service in September 1965 and was 225 pounds at the 
time of his service separation examination in September 1967.  
His height was 5 feet, 11 inches; his blood pressure was 
124/80.  At the VA examination in March 1973, the veteran's 
weight was 274 pounds; his blood pressure was 130/90.  
Private medical records and letters from private physicians 
dated in the mid-1970s discussed a work-related back injury 
and treatment and mentioned the veteran's continuing problems 
with being overweight.  

In a VA medical record dated in March 1986, the veteran 
reported that approximately three years earlier he had been 
advised he had high blood pressure and was given medication.  
He said he had stopped taking the medication due to adverse 
side effects and indicated he had not had his blood pressure 
checked since then.  On examination, the veteran's blood 
pressure was 170/120.   The diagnoses included significant 
hypertension and severe obesity.  

A VA medical certificate dated in December 1986 listed the 
veteran's weight as 301 pounds and his blood pressure as 
140/110.  VA progress notes listed blood pressure readings as 
170/106 in February 1987 and 160/112 in April 1987, at which 
time the examiner prescribed Tenormin.  Later records show 
continuing weight readings above 300 pounds, assessments 
including obesity, and diagnoses and medications pertaining 
to hypertension.  At a VA examination in March 1995, the 
veteran was diagnosed as having PTSD related to combat 
experiences in service.  

Later medical records in the file show continued treatment 
for hypertension, obesity, and PTSD.  This continued until 
August 1997, when the veteran suffered a cardiac arrest and 
was taken to the emergency room of a private hospital, where 
he died.  According to his death certificate, the cause of 
the veteran's death was arteriosclerotic heart disease.  
Other significant conditions contributing to death were 
hypertension and obesity.  

Other evidence of record included statements from the 
appellant and her children along with a transcript of their 
testimony at a hearing held at the RO in January 1999.  In 
June 2002, a VA cardiologist reviewed the entire record and 
stated that it was his opinion that there is no evidence that 
the veteran's PTSD contributed significantly to his coronary 
artery disease or hypertension or that the PTSD aggravated 
either condition.  

Evidence added to the record includes a May 2004 letter from 
Henry DeMots, M.D., Professor of Medicine and Interim Chief 
of Cardiology at Oregon Health and Science University School 
of Medicine.  He reported that he had reviewed the veteran's 
medical records.  He stated that epidemiologic data strongly 
implicate the role of hypertension and obesity in the 
development of coronary artery disease and can be assumed to 
be the proximate cause of the veteran's atherosclerotic 
coronary artery disease.  He said that obesity has secondary 
effects in that it results in a lower level of activity, 
which in turn causes hypertension to be worse and is also 
associated with a higher incidence of coronary artery 
disease.  Dr. DeMots said that PTSD and psychological stress, 
as noted by the VA cardiologist in June 2002, is not 
associated by itself with an increased incidence of coronary 
artery disease, obesity, and hypertension.  Dr. DeMots said 
that PTSD could, however, have a significant impact on the 
ability of a person to lose weight and to lead a relatively 
sedentary life.  

Dr. DeMots said that the records support the hypothesis that 
the veteran gained a substantial amount of weight while in 
the military service which, in turn, predisposed him to 
hypertension and the hypertension initiated a cycle of 
progressive vascular damage and more hypertension, which 
finally resulted in his death.  Dr. DeMots said PTSD 
contributed to the extent that it perpetuated the veteran's 
obesity.  

Also added to the record is a November 2008 medical advisory 
opinion from the Veterans Health Administration.  In the 
opinion, the VA physician stated he reviewed the entire 
record including the medical opinions dated in 2002 and 2004.  
In his November 2008 opinion, the VA physician noted that at 
the veteran's induction into service in 1965 his body weight 
was 200 pounds and about two years later when he was 
discharged from service his weight had gone up to 225 pounds; 
the physician observed that this was about 10 percent higher.  
He said that in retrospect we can say the veteran's weight 
gain apparently started while he was on active duty.  The 
physician went on to say that after the veteran was released 
from active duty his problem of weight gain continued to the 
point that he went up to over 300 pounds.  The physician said 
that in retrospect the veteran's morbid obesity started at 
that point.  

The May 2004 medical opinion from Dr. DeMots, which suggests 
that service-connected PTSD contributed the veteran's death 
by perpetuating his obesity, and the November 2008 VA medical 
advisory opinion, which suggests that the veteran's obesity 
that was diagnosed after service started with weight gain in 
service, are both new, as they present theories of 
entitlement not considered when the claim was denied by the 
Board in February 2003.  Further, the opinions are material 
because, when considered with all the evidence of record, 
they raise a reasonable possibility of substantiating the 
claim of entitlement to service connection fro the cause of 
the veteran's death.  

On review of the entire evidence of record, the Board finds 
that service treatment records document the veteran's weight 
increase from 200 to 225 pounds in service and post-service 
medical records show weight gain continued after service.  A 
VA physician has said that the veteran's weight gain 
apparently started in service and continued after service to 
the point of morbid obesity.  The certificate of death lists 
obesity as a condition that contributed to the veteran's 
death, and resolving all reasonable doubt in favor of the 
appellant, the Board finds the veteran's obesity had its 
onset in service and that it contributed to the veteran's 
death.  As a disability that had its onset in service 
contributed to the veteran's death, entitlement to DIC based 
on service connection for the cause of the veteran's death 
may be granted.  

Chapter 35, Title 38, United States Code extends the VA 
educational program to surviving spouses of veterans who died 
of service-connected disabilities and to the surviving spouse 
of a veteran who, when he died, had a service-connected total 
disability that was permanent in nature.  See 38 U.S.C.A. 
§§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.  

In a September 1997 rating decision, the RO denied 
entitlement to eligibility to Dependents' Educational 
Assistance under Chapter 35 to Title 38 of the United States 
Code on the basis that the evidence of record did not show 
the veteran died as a result of a service-connected 
disability, nor did he have a service-connected permanent and 
total disability at the time of his death.  The appellant 
filed a notice of disagreement with that decision, but did 
not perfect an appeal as to the denial of the claim.  The 
September 1997 decision became final.  38 U.S.C.A. § 7105.  

As outlined above, the claim of entitlement to service 
connection for the cause of the veteran's death has been 
reopened and granted.  As the evidence added to the record, 
when considered with the evidence previously of record, 
establishes that the veteran's death was service related, it 
serves as new and material evidence to reopen and allow on 
the merits the claim of entitlement to eligibility to 
Dependents' Educational Assistance under Chapter 35 of Title 
38 of the United States Code.  

In summary, service connection has been established for the 
cause of the veteran's death.  As the veteran's death is 
service related, the Board concludes that the criteria for 
basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, have been 
met.  

The remaining issue before the Board is entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  Such 
DIC benefits are payable under certain circumstances if the 
veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.  DIC benefits granted to a surviving spouse 
under 38 U.S.C.A. § 1318 would be paid "in the same manner as 
if the veteran's death were service connected."  38 U.S.C.A. 
§ 1318(a).  The Board's grant of service connection for the 
cause of the veteran's death recognizes that the death of the 
veteran was the proximate result of a disease or injury 
incurred in service.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that only if an appellant's claim for 
service connection for the cause of the veteran's death is 
denied under 38 U.S.C.A. § 1310, does VA have to also 
consider an appellant's DIC claim under the provisions of 
38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  In light of the grant of service connection for the 
cause of the veteran's death, the claim of entitlement to DIC 
under 38 U.S.C. § 1318 is moot, and this aspect of the 
appellant's appeal is dismissed.  




ORDER

Entitlement to DIC based on service connection for the cause 
of the veteran's death is granted.  

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is granted.  

The appeal as to entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is dismissed. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


